DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 11/30/2021 and 03/15/2022 are considered and signed IDS forms are attached.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1 and 9 recite “X is COOH”. There is no support for this limitation in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2017/0174868 A1) in view of Moynihan (4,379,116).

Regarding claims 1, 2, 4, 6-9 and 11-13, Thompson et al. disclose an interlayer comprising a thermoplastic resin such as polyvinyl butyral resin, a plasticizer and a magnesium salt (metal salt) comprising a divalent magnesium ion and at least 2 carboxylate groups (see page 12, claim 1). The carboxylate group has a structural formula R-CO2-, where R is hydrogen (see page 12, claim 2). The magnesium salt has structure Mg(COOH)2 (see page 12, claim 3). The plasticizer can be triethylene glycol di-(2-ethylhexanoate) (see paragraph 0059), which is identical to the first and second plasticizer in the present invention (see paragraph 0021 of published application).
Thompson et al. do not disclose magnesium salt is a high refractive index metal salt whose refractive index is higher than the refractive index of the second plasticizer. Thompson et al. do not disclose a refractive index difference between the high refractive index metal salt and the second plasticizer is 0.005 or more. However, given that the magnesium salt and plasticizer of the Thompson et al. is identical to that utilized in the present invention, it is inherent or obvious that the magnesium salt is a high refractive index metal salt whose refractive index is higher than the refractive index of the second plasticizer, and a refractive index difference between the high refractive index metal salt and the second plasticizer is 0.005 or more. Further, given that the magnesium salt of Thompson et al. is identical to that utilized in the present invention, the magnesium salt reads on a refractive index regulator comprising a high refractive index metal salt.
Thompson et al. disclose a multilayered interlayer (laminated film) can comprise at least one polymer interlayer sheet (see paragraphs 0002 and 0048). An example of the multilayered interlayer includes multilayered interlayer comprising a skin layer (first skin layer)/a core layer/a skin layer (second skin layer) (see paragraph 0048). That is, each of the skin layers and the core layer comprises polyvinyl butyral resin, a plasticizer and a magnesium salt (metal salt). Accordingly, the core layer comprises a magnesium salt, i.e. high refractive index salt.
Further, the residual hydroxyl content of polyvinyl butyral resin utilized in the skin layers and core layer is different (see paragraph 0053). The resin for the core layer can comprise 8 to 18 wt% of hydroxyl content and the skin layer can comprise hydroxyl content of 13 to 35 wt% (see paragraph 0053). Accordingly, the difference in hydroxyl content between core layer and skin layer can be 5 to 27 wt% (5 = 18-13 and 27 = 35-18). While Thompson et al. et al. disclose difference in hydroxyl content in wt%, the broad amount of difference in hydroxyl content in wt% will overlap with amount of difference in hydroxyl content in mol%, absent evidence to the contrary. The interlayer comprises about 5 to about 120 phr of plasticizer, i.e. 5 to 55 wt% (5 =5/105 x 100 and 55 = 120/220 x 100) (see paragraph 0058). This amount is identical to that utilized in the present invention for skin layers and core layer (see paragraphs 0073 and 0079 of published application).
Thompson et al. do not disclose the high refractive index metal salt (magnesium salt) is comprises in an amount of 0.01 to 0.5 wt% based on the entire core layer.
Moynihan disclose magnesium carboxylate as an adhesion control agent for plasticized polyvinyl butyral sheet (see Abstract). Magnesium carboxylate can be Mg(CO2H)2 (see col. 2, lines 9-11). The amount of metal carboxylate can be 10 to 1000 ppm (see col. 2, lines 14-18).  This amount overlaps with presently claimed amount of 0.01 to 0.5 wt%, i.e. 100 to 5000 ppm of high refractive index metal salt. The glass laminate containing polyvinyl butyral sheet results in exceptionally low edge cloud in high humidity environments (see col. 1, lines 25-28). 
In light of motivation for using magnesium carboxylate in amount of 10 to 1000 ppm in plasticized polyvinyl butyral sheet disclosed by Moynihan as described above, it therefore would have been obvious to one of the ordinary skill in the art to use magnesium salt in amount of 10 to 1000 ppm in core layer in Thompson et al. in order to obtain low edge cloud in high humidity environments, and thereby arrive at the claimed invention.
Thompson et al. in view of Moynihan disclose the multilayered interlayer (laminated film) as set forth above. Thompson et al. in view of Moynihan do not disclose a refractive index difference between the skin and the core layer is 0.0060 or less. Thompson et al. in view of Moynihan do not disclose the core layer has a refractive index of 1.477 or more, measured at 532 nm. Thompson et al. in view of Moynihan do not disclose the laminated film has a sound insulation functionality and has a loss factor value of 0.34 or more. However, given that the skin layers and core layer of Thompson et al. in view of Moynihan are identical to that utilized in the present invention, it is inherent or obvious that a refractive index difference between the skin and the core layer is 0.0060 or less, the core layer has a refractive index of 1.477 or more, measured at 532 nm and the laminated film has a sound insulation functionality and has a loss factor value of 0.34 or more.
Further, Thompson et al. disclose the multilayered interlayer can be utilized in multiple layer panel such as windshield (see paragraph 0069). The multiple layer panel comprises interlayer disposed between two substrates such as glass/polymer interlayer/glass (see paragraph 0072). Given that windshield is transparent, the two substrates such as glass are transparent. Accordingly, the two substrates are first light-transmitting layer and second light-transmitting layer. Further, the interlayer has optical clarity (see paragraph 0076). Given that the interlayer is utilized in for windshield and automotive applications (see paragraphs 0069, 0076), Thomson et al. meet a vehicle comprising the light-transmitting laminate.
Accordingly, the multilayered interlayer of Thompson et al. in view of Moynihan comprising transparent substrates and interlayer having optical clarity read on a light-transmitting laminate. Thompson et al. in view of Moynihan do not disclose the light-transmitting laminate is a windshield with a loss factor value of 0.34 or more. However, given that the light-transmitting laminate of Thompson et al. in view of Moynihan is identical to that presently claimed, it is inherent or obvious that the light transmitting laminate is a windshield with a loss factor value of 0.34 or more
Thompson et al. in view of Moynihan do not explicitly disclose the laminated film is for bonding. However, given that the laminated film (multilayered interlayer) is bonded to glass substrates, Thompson et al. in view of Moynihan et al. disclose the laminated film for bonding.
Further, the recitation in the claims that the laminated film is “for bonding” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Thompson et al. in view of Moynihan disclose laminated film as presently claimed, it is clear that the laminated film of Thompson et al. in view of Moynihan would be capable of performing the intended use, i.e. for bonding, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claims 5 and 10, given that SO4 and NO3 are optional, Thompson et al. in view of Moynihan meet claims 5 and 10.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (US 2005/0234185 A1) disclose an improved PVB composition comprising an adhesion control agent which a mixture of potassium and magnesium salts (see Abstract). The potassium and/or magnesium salts can be potassium or magnesium salts in combination with organic anionic counterions such as formic acid (HCOOH) (see paragraph 0011). The adhesion control salt mixture can be included in less than 1000 ppm based on the total weight of PVB composition (see paragraph 0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787